OFFICE   OF THE   A-lYORNEY    GENERAL    OF TEXAS
                                AUSTIN

%z%%a~




                                                     oonrldorrd        your
                                                        oplnlon of thl,
                                                         quota rrom your




                              135, Aots or   tlr   46th k&lrlrtarr,
                            oa'o Annotatrd Cl?11 Stetutrr)         and
                            artala rrsprotr with whlrh wo         are
     not hew   oonoarnod, ir I ocmprohradto        rrgulrtory bill
     lb r r r iathr
                  g rholr ilrld ot mutual lnsurmw.           saotlon
600,rt1’L         5068-1, VWAOD’O   AalI0t~t.aOlrll    8tetot88, pro-

             *teoh    le8ool8tlon, not   elrred~ rrqulrrd   by
     rrlrtlly lewr to      do 80, ehell pleoo with the
     Stete Trrerurer through the Board of fnrumnoo
     Coml8rlonor8 l deporit 8quel to thr lergoet
     rlrk reruau~d on my one llrr or parron, whioh
     ory k in aerh or in oontrrtlble rrourltl88  eub-
     Jeot to epprotrl by thr Board. Suoh doporltr
     ahall be liable    for tha pefwnt of ell juQment8   -
     l66in8t   thr rs8OOidiOn, end eubjeot to &emirh-
     unt lrt8r r im fadgnat       lgcllnrt thr leeooI8-
     SlOll. X’h mluoh depO8it be0O8i.8 islpOUad86 Or
     drplrtad,    it 8h81l at bOoa hs r8p18Bi8had by thr
     areooirtion, and if not replmiebrd      larardlatrly
     on daarnd by thr &erd, thr l88OOirtlon mar br
     rr@rded    (II inrolr8nt end drrlt with le herrln-
     lr tr rprovidrd.
          "when Qny 8aaOOiatiOllehall d88irO to 8t8t8
     In ad+ortirra8nts, lottora, lltereturo or othor-
    wi8o, th8t  it ha8 aad8 a deporlt with the BO8rd
    ,eo required by law, It mu8t also 8tsts in full
     the purposo of thr depmlt, th8 conditlone under
    whloh it 18 ma de,               emount 8ll4 ohrr-
                       ld bhe lx e o t
    lotar thareof."
             Smtlon     13 O? ArtlOlo 5068-1, 8upre,    mad8     88 tol-
1OW81

              'SIO. 13. It I8 tho prlmery purpo88 Of thl8
        hot'to 8eoure to the aembors of thr lsrooietlon and
        their beaerioierloe ths fall and prompt payaont of
        all 0185JM aaoording  to tha a81i~   b8Bdit pro-
        ridod in tb8ir orrtirloat88. It 18 thwerore r8-
        quired of all assooistions that al1 olelm undrr
        oertlrioatrr b8 paid in ruii wlthln  rixty (60) day8
        art,er rroript OS dur proor of rlaisr.
lororabl*         trrrr   team   - peuo 3



                  Wrlttsa sotloo or olala 6lren to the esso-
         detlon      ‘hell be Iroua duo proof in tha sreat
         tk l88O~istiO
                     fa
                      a il8
                          Op OBr r Oa :pOt
                                         r B OtiOat0
         furnish thr alelaaat, within rirtO0n (15) days,
         ssoh tortas aa em oraelly furnlrhod by it for
         iii* olelos.
              'Aay s8sooletion wbloh rhell booon; aneblo
         to pay lta vdia llelu in r0ii within slrtf (60)
         arts lftw  aor proof0 em rooelved, *bell ror the.
         purpore or this Aot be ro er a 0l
                                         48 lneol+ent, ana
         dealt     with a8 18 sore ful!y prOrid          herelneitor.~
                 St   rpprer8 fro8 the two pr8ordln(l   prorlrionr or
the 8tRtUtO thst          lt wee..the 1r~lrletiTrinto&t    that  the
oompenie8     oabrsord theroln rhould rt 811 tlmr ha?@ on de-
pelt      with the State Trrarurar e88et8 ramally oonvrrtlble
Into oe8h. whlah ths rourt  rradrrlsg judgplont sgelast saoh
b,:o:lnt~ oom any al&t aromr robjrot to tho pa-t
          It wf 11 br notod thst Sootion 6, titlola 5068-1,
rxprrssi, prorlaost ‘Suoh drpoaltr lbell bo lleblr tot tha
pey8ont     or a.11 the jUdfpOIIt8     againat     th al88OQi@ tiOn,
                                                               ana
sobjoot      to gernlehmnt       08 to final     jod&arnts    egelaet   the
88100~8tiO~.'
          Ua 40 not ball~re that the bonds in qua8tlOn, by
roe8on or tholr non-trerforebleend wltharenl meturlty
ieeturas are 8uiflolentl~liquid wlthln ruoh reasonable time
for the payment or jua&wnt as WL8 sntlolpete4 by the lo6189
lettare. Thwaron,   we hold that thr bonds in quertlon oennot
bo aeps8ltraunder lleotlon
                         6, Artlolo 5066-l.
                 Trurtln8 that thr ioregol~ fully wmwer8 your                 in-
quiry,     ws era

                                                 ,Yourr wry    truly

                                            ATTORWBY   OPNPRAL    Of TBXAS



                                                        Ar4rLl WllUeu
                                                                 A88irtaat
                                                                                      .--
id                                                                                  (fgpy;
                                                                               -/